Name: Commission Regulation (EC) No 170/2002 of 30 January 2002 laying down detailed rules for applying the premium schemes for beef and veal provided for in Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (Poseidom), the Azores and Madeira (Poseima) and the Canary Islands (Poseican) and repealing Regulation (EC) No 2912/95
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R0170Commission Regulation (EC) No 170/2002 of 30 January 2002 laying down detailed rules for applying the premium schemes for beef and veal provided for in Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (Poseidom), the Azores and Madeira (Poseima) and the Canary Islands (Poseican) and repealing Regulation (EC) No 2912/95 Official Journal L 030 , 31/01/2002 P. 0023 - 0025Commission Regulation (EC) No 170/2002of 30 January 2002laying down detailed rules for applying the premium schemes for beef and veal provided for in Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (Poseidom), the Azores and Madeira (Poseima) and the Canary Islands (Poseican) and repealing Regulation (EC) No 2912/95THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 9(4) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 13(6) and Article 22(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), and in particular Article 5(6) thereof,Whereas:(1) Regulation (EC) No 1452/2001 provides for specific measures to promote livestock farming in the French overseas departments. In particular, Article 9(1)(a) and (b) of that Regulation provides for a supplement to the premium for maintaining suckler cows provided for in Article 6 of Council Regulation (EC) No 1254/1999(4), as last amended by Commission Regulation (EC) No 2345/2001(5), and a supplement to the slaughter premium provided for in Article 11 of that Regulation to be paid to beef and veal producers. The basic and additional premiums are granted each year for up to 10000 male bovine animals, 35000 suckler cows and 20000 animals slaughtered, respectively. The following detailed implementing rules should be adopted in accordance with Article 9(4) of that Regulation. In the case of the special premium, within the regional ceiling provided for in Article 4 of Regulation (EC) No 1254/1999 the number of male animals in the first age group for which the special premium was granted in the French overseas departments for 1994 should be frozen and premiums should be granted within the limit of 90 animals per age group, per calendar year and per holding. In the case of the suckler-cow premium, a specific reserve should be established for the overseas departments, the size of which is determined on the basis of a ceiling of 35000 suckler cows and the number of premiums granted for 1994. In the case of the slaughter premium, the ceiling set in Article 38(1) of Commission Regulation (EC) No 2342/1999(6), as last amended by Regulation (EC) No 2088/2001(7), should be frozen at the number of animals for which the slaughter premium was granted for 2000.(2) Regulation (EC) No 1453/2001 provides for specific measures to promote livestock farming in the Azores and Madeira. In particular, for Madeira, Article 13(2) and (3) of that Regulation provides for a supplement to the slaughter premium provided for in Article 11 of Regulation (EC) No 1254/1999 to be paid to producers for each locally fattened animal slaughtered, up to a maximum of 2500 animals slaughtered, and a supplement to the premium for maintaining suckler cows provided for in Article 6 of that Regulation to be paid to beef and veal producers. All the basic premiums and the premium supplement referred to in Article 13(3) are granted each year for up to 2000 male bovine animals, 1000 suckler cows and 6000 animals slaughtered, respectively. The following detailed implementing rules should be adopted in accordance with Article 13(6) of that Regulation. In the case of the special premium, within the regional ceiling provided for in Article 4 of Regulation (EC) No 1254/1999 the number of male animals in the first age group for which the special premium was granted in Madeira for 2000 should be frozen and premiums should be granted within the limit of 90 animals per age group, per calendar year and per holding. In the case of the suckler-cow premium, a specific reserve should be established for Madeira, the size of which is determined on the basis of a ceiling of 1000 suckler cows and the number of premiums granted for 2000. In the case of the slaughter premium, the ceiling set in Article 38(1) of Regulation (EC) No 2342/1999 should be frozen at the number of animals for which the slaughter premium was granted for 2000.(3) For the Azores, Article 22(2) and (3) of Regulation (EC) No 1453/2001 provides for a supplement to the slaughter premium provided for in Article 11 of Regulation (EC) No 1254/1999 to be paid to producers for each animal slaughtered and a supplement to the premium for maintaining suckler cows provided for in Article 6 of that Regulation to be paid to beef and veal producers. The basic and additional premiums are granted each year for up to 40000 male bovine animals and 33000 animals slaughtered, respectively. The following detailed implementing rules should be adopted in accordance with Article 22(6) of that Regulation. In the case of the special premium, within the regional ceiling provided for in Article 4 of Regulation (EC) No 1254/1999 the number of male animals in the first age group for which the special premium was granted in the Azores for 2000 should be frozen. In the case of the slaughter premium, the ceiling set in Article 38(1) of Regulation (EC) No 2342/1999 should be frozen at the number of animals for which the slaughter premium was granted for 2000.(4) Article 22(9) of Regulation (EC) No 1453/2001 introduces aid to dispose of young male bovine animals born in the Azores in other regions of the Community. Detailed rules should be laid down for implementing the aid.(5) Regulation (EC) No 1454/2001 provides for specific measures to promote livestock farming in the Canary Islands. In particular, Article 5(2) and (3) of that Regulation provides for a supplement to the slaughter premium provided for in Article 11 of Regulation (EC) No 1254/1999 to be paid to producers for each animal slaughtered and a supplement to the premium for maintaining suckler cows provided for in Article 6 of that Regulation to be paid to beef and veal producers. The basic and additional premiums are granted each year for up to 10000 male bovine animals, 5000 suckler cows and 15000 animals slaughtered, respectively. The following detailed implementing rules should be adopted in accordance with Article 5(6) of that Regulation. In the case of the special premium, within the regional ceiling provided for in Article 4 of Regulation (EC) No 1254/1999 the number of male animals in the first age group for which the special premium was granted in the Canary Islands for 2000 should be frozen. In the case of the suckler-cow premium, a specific reserve should be established for the Canary Islands, the size of which is determined on the basis of a ceiling of 5000 suckler cows and the number of premiums granted for 2000. In the case of the slaughter premium, the ceiling set in Article 38(1) of Regulation (EC) No 2342/1999 should be frozen at the number of animals for which the slaughter premium was granted for 2000.(6) The Member States concerned have notified the Commission of the number of animals for which the special premium was granted in 1994 in the French overseas departments (1669) and in 2000 in Madeira (886), the Azores (27744) and the Canary Islands (2133), the number of suckler-cow premiums granted in 1994 in the French overseas departments (21149) and in 2000 in Madeira (0) and the Canary Islands (1279), and the number of animals for which the slaughter premium was granted for 2000 in the French overseas departments (3727), Madeira (1678), the Azores (10318) and the Canary Islands (1696).(7) The sub-ceilings included in the regional ceilings for France, Portugal and Spain in the case of the special premium and in the national ceilings for those Member States in the case of the suckler-cow premium, based on the number of premiums paid for a reference year to producers in the French overseas departments, the Azores and Madeira and the Canary Islands, are intended exclusively for such producers. The sub-ceilings included in the national ceilings for those Member States in the case of the suckler-cow premium, based on the number of premiums paid for a reference year to producers in the French overseas departments, Madeira and the Canary Islands, are intended exclusively for such producers. The remaining number of eligible animals, up to the specific limits on the special premium and the suckler-cow premium for those regions introduced by Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001, are to be added to those set out in Annexes I and II to Regulation (EC) No 1254/1999 as amended by Regulation (EC) No 1455/2001(8).(8) The sub-ceilings included in the national ceilings for France, Portugal and Spain in the case of the slaughter premium, based on the number of premiums paid for a reference year to producers in the French overseas departments, the Azores and Madeira and the Canary Islands, are intended exclusively for such producers. The remaining number of eligible animals, up to the specific limits on the slaughter premium for those regions introduced by Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001, are to be added to those set out in Annex III to Regulation (EC) No 2342/1999.(9) In the interests of legal clarity, Commission Regulation (EC) No 2912/95(9) should be repealed.(10) So that Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 can be applied immediately, it is essential that this Regulation enter into force at the earliest opportunity.(11) To ensure consistency with the beginning of the period of application of the premium scheme introduced by Regulation (EC) No 1254/1999 for 2002, this Regulation should apply from 1 January 2002.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The limit of 90 animals per age group, per calendar year and per holding for the purpose of granting the special premium provided for in Article 4 of Regulation (EC) No 1254/1999 shall apply in the French overseas departments, Madeira and the Canary Islands.2. The sub-ceilings set for the remotest regions within the regional ceilings defined in Article 4(4) of Regulation (EC) No 1254/1999 for the special premium and set out in Annex I to that Regulation shall be as follows:>TABLE>3. In the case of the suckler-cow premium, the authorities of the Member States concerned shall adopt the provisions necessary to guarantee, where required, the rights of the producers to whom a premium has been awarded under Article 6 of Regulation (EC) No 1254/1999. They shall notify the Commission of the measures taken at the earliest opportunity. The sum of the premiums awarded shall be included in a specific sub-ceiling included in the national ceilings laid down in Article 7(2) of Regulation (EC) No 1254/1999, intended exclusively for producers in the French overseas departments, Madeira and the Canary Islands.The competent authorities may lay down special rules for allocating or reallocating these premium rights. They shall submit these rules to the Commission for consideration before implementing them.4. The specific reserve of suckler-cow premium rights referred to in the second indent of Article 9(4)(b) of Regulation (EC) No 1452/2001 shall contain 35000 rights.5. The specific reserve of suckler-cow premium rights referred to in the second indent of Article 13(6)(b) of Regulation (EC) No 1453/2001 shall contain 1000 rights.6. The specific reserve of suckler-cow premium rights referred to in the second indent of Article 5(6)(b) of Regulation (EC) No 1454/2001 shall contain 5000 rights.7. The sub-ceilings set for the remotest regions within the national ceilings defined in Article 11(3) of Regulation (EC) No 1254/1999 for the slaughter premium and set out in Annex III to Regulation (EC) No 2342/1999 shall be as follows:>TABLE>8. The basic premiums and the supplements to the suckler-cow premium and the slaughter premium shall be covered by a single application from the producer under the rules laid down in Regulation (EC) No 1254/1999.9. Applications for the aid referred to in Article 22(9) of Regulation (EC) No 1453/2001 shall be submitted by the producer last responsible for keeping the animals during the mandatory period before shipment. They shall contain the following information, in particular:- the animal's identification number,- a declaration by the consignor indicating the destination of the animal.10. The authorities of the Member States concerned may adopt, as necessary, additional rules for the grant of the supplements referred to in this Article. They shall inform the Commission of such action forthwith.In addition, the said authorities shall notify the Commission, no later than 31 July each year for the previous calendar year, of the number of animals for which the basic premiums and the supplements to the suckler-cow premium and the slaughter premium have been applied for and granted. They shall also notify, before that date, the number of animals for which the aid referred to in Article 22(9) of Regulation (EC) No 1453/2001 has been applied for and granted.Article 2Regulation (EC) No 2912/95 is hereby repealed.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 160, 26.6.1999, p. 21.(5) OJ L 315, 1.12.2001, p. 29.(6) OJ L 281, 4.11.1999, p. 30.(7) OJ L 282, 26.10.2001, p. 39.(8) OJ L 198, 21.7.2001, p. 58.(9) OJ L 305, 19.12.1995, p. 17.